248 F.2d 543
Sigmund POLLACK, Appellant,v.CITY OF NEWARK, N.J., Frederick R. Lacey, John Owens, andothers unknown to plaintiff at this time.
No. 12207.
United States Court of Appeals Third Circuit.
Argued Nov. 4, 1957.Decided Nov. 8, 1957, As Amended Nov. 22, 1957.

Sigmund Pollack, pro se.
Thomas M. Kane, Newark, N.J.  (Vincent P. Torppey, Corporation Counsel, City of Newark, Newark, N.J., on the brief), for appellees.
Before MARIS, KALODNER and STALEY, Circuit Judges.
PER CURIAM.


1
The plaintiff has appealed from orders of the District Court for the District of New Jersey granting summary judgment for the defendants in the plaintiff's suit against them for alleged deprivation of his civil rights.  The plaintiff's contentions were fully discussed and correctly disposed of in an able opinion filed in the district court by Judge Modarelli to which we need add nothing.


2
The orders of the district court will be affirmed.  147 F. Supp. 35.